Exhibit 10.61

 

RESTRICTED STOCK AWARD AGREEMENT

 

FIRSTCITY FINANCIAL CORPORATION

2010 STOCK OPTION AND AWARD PLAN

 

1.             Grant of Award.  Pursuant to the FirstCity Financial Corporation
2010 Stock Option and Award Plan (the “Plan”) of FirstCity Financial
Corporation, a Delaware corporation (“FIRSTCITY”), FIRSTCITY grants to

 

 

(the “Participant”),

 

effective as of                               , 2010 (the “Date of Grant”), an
award of                                            (        ) shares of
Restricted Stock (the “Awarded Shares”), subject to the terms and conditions of
this Agreement.

 

2.             Subject to Plan.  This Agreement is subject to the terms and
conditions of the Plan, and the terms of the Plan shall control to the extent
not otherwise inconsistent with the provisions of this Agreement.  To the extent
the terms of the Plan are inconsistent with the provisions of this Agreement,
the Plan shall control.  The capitalized terms used herein that are defined in
the Plan shall have the meanings assigned to them in the Plan.  This Agreement
is subject to any rules promulgated pursuant to the Plan by the Board or the
Committee and communicated to the Participant in writing.

 

3.             Vesting.  Except as specifically provided in this Agreement,
including, without limitation, the limitations set forth in Section 2, the
Awarded Shares shall vest as follows:
                                                                                                                                                                            ,
provided the Participant is employed by (or, if the Participant is a Director,
is providing services to) FIRSTCITY or a Subsidiary on that date. 
Notwithstanding the foregoing, the Awarded Shares shall immediately become one
hundred percent (100%) vested on the first to occur of (i) the Participant’s
termination of service due to his or her death or Disability or (ii) a Change in
Control.

 

4.             Forfeiture and Disgorgement.  The Awarded Shares that are not
vested in accordance with Section 3 shall be forfeited upon the Participant’s
termination of service for any reason other than due to his death or
Disability.  Upon forfeiture, all of the Participant’s rights with respect to
the forfeited Awarded Shares shall cease and terminate without any further
obligations on the part of FIRSTCITY. Upon forfeiture of the Awarded Shares, the
forfeited Awarded Shares shall be transferred to FIRSTCITY without further
action  by the Participant.

 

5.             Restrictions on Awarded Shares.  Subject to the provisions of the
Plan and the terms of this Agreement, from the Date of Grant until the date the
Awarded Shares are vested in accordance with Section 3 and are no longer subject
to forfeiture in accordance with Section 4 (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge, assign or
otherwise encumber or dispose of any of the Awarded Shares.  Except for these
limitations, the Committee may in its sole discretion, remove any or all of the
restrictions on such Awarded Shares whenever it may determine that, by reason of
changes in applicable laws or changes in circumstances after the date of this
Agreement, such action is appropriate.

 

--------------------------------------------------------------------------------


 

6.             Legend.  The following legend shall be placed on all certificates
representing Awarded Shares:

 

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

On the reverse:

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with the terms and conditions of that certain
FirstCity Financial Corporation 2010 Stock Option and Award Plan, a copy of
which is on file at the principal office of FIRSTCITY in Waco, Texas and that
certain Restricted Stock Award Agreement dated as of                           ,
2010, by and between FIRSTCITY and                                   .  No
transfer or pledge of the shares evidenced hereby may be made except in
accordance with and subject to the provisions of said Plan and Award Agreement. 
By acceptance of this certificate, any holder, transferee or pledgee hereof
agrees to be bound by all of the provisions of said Plan and Award Agreement.”

 

The following legend shall be inserted on a certificate evidencing Shares issued
under the Plan if the shares were not issued in a transaction registered under
the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to FIRSTCITY of compliance with such laws, as to which FIRSTCITY
may rely upon an opinion of counsel satisfactory to FIRSTCITY.”

 

All Awarded Shares owned by the Participant shall be subject to the terms of
this Agreement and shall be represented by a certificate or certificates bearing
the foregoing legend.

 

7.             Delivery of Certificates.  Upon a grant of Restricted Stock, a
stock certificate (or certificates) representing the number of Shares of
Restricted Stock granted to the Participant shall be registered in the
Participant’s account or retained in the physical possession of FIRSTCITY until
such Awarded Shares are free of restriction under this Agreement.  Certificates
for Awarded Shares shall be delivered to the Participant promptly after, and
only after, the Restriction Period has expired without forfeiture pursuant to
Section 4.   In connection with the issuance of a certificate for Restricted
Stock, the Participant shall endorse such certificate in blank or execute a
stock power in a form satisfactory to FIRSTCITY in blank and deliver such
certificate and executed stock power to FIRSTCITY.

 

8.             Voting.  Subject to Section 4 and Section 5 above, the
Participant, as record holder of the Awarded Shares, has all of the rights of a
stockholder of FIRSTCITY, including the right to vote the shares,

 

2

--------------------------------------------------------------------------------


 

and the right to receive any dividends thereon; provided, however, that this
Section 8 shall not create any voting right where the holders of such Awarded
Shares otherwise have no such right.

 

9.             Adjustment of Number of Awarded Shares and Related Matters.  The
number of Awarded Shares shall be subject to adjustment in accordance with
Sections 4.3, 12.1-12.4 and Section 13 of the Plan.

 

10.          Participant’s Representations.  Notwithstanding any of the
provisions hereof, the Participant hereby agrees that he will not acquire any
Awarded Shares, and that FIRSTCITY will not be obligated to issue any Awarded
Shares to the Participant hereunder, if the issuance of such shares shall
constitute a violation by the Participant or FIRSTCITY of any provision of any
law or regulation of any governmental authority.  Any determination in this
connection by FIRSTCITY shall be final, binding, and conclusive.  The
obligations of FIRSTCITY and the rights of the Participant are subject to all
applicable laws, rules, and regulations.

 

11.          The Participant’s Acknowledgments.  The Participant  acknowledges
receipt of a copy of the Plan which is annexed hereto, and represents that he is
familiar with the terms and provisions thereof, and hereby accepts these Awarded
Shares subject to all of the terms and provisions thereof.  The Participant
hereby agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon any
questions arising under this Agreement.

 

12.          Specific Performance. The parties acknowledge that remedies at law
will be inadequate remedies for breach of this Agreement and consequently agree
that this Agreement shall be enforceable by specific performance.  The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

13.          Law Governing.  This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this Agreement to the laws of
another state).

 

14.          No Right to Continue Service or Employment.  Nothing herein shall
be construed to confer upon the Participant the right to continue in the employ
or to provide services to FIRSTCITY or any Subsidiary, whether as an Employee or
as an Director, or interfere with or restrict in any way the right of FIRSTCITY
or any Subsidiary to discharge the Participant as an Employee or Director at any
time.

 

15.          Legal Construction.  In the event that any one or more of the
terms, provisions, or agreements that are contained in this Agreement shall be
held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect for any reason, the invalid, illegal, or
unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.

 

16.          Covenants and Agreements as Independent Agreements.  Each of the
covenants and agreements that are set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement.  The existence of any claim or cause of action of the Participant
against FIRSTCITY, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by FIRSTCITY of the covenants and
agreements that are set forth in this Agreement.

 

17.          Entire Agreement.  This Agreement supersedes any and all other
prior understandings and agreements, either oral or in writing, between the
parties with respect to the subject matter hereof and constitutes the sole and
only agreements between the parties with respect to the said subject matter. 
All prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this

 

3

--------------------------------------------------------------------------------


 

Agreement.  Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, orally or otherwise, have been made by any
party or by anyone acting on behalf of any party, which are not embodied in this
Agreement or the Plan and that any agreement, statement or promise that is not
contained in this Agreement or the Plan shall not be valid or binding or of any
force or effect.

 

18.          Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 

19.          Parties Bound.  The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.  No person or entity shall
be permitted to acquire any Awarded Shares without first executing and
delivering an agreement in the form satisfactory to FIRSTCITY making such person
or entity subject to the restrictions on transfer contained herein.

 

20.          Waiver.   Neither the failure nor any delay on the part of any
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power, or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.

 

21.          Modification.  No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties.  Notwithstanding the preceding sentence,
FIRSTCITY may amend the Plan to the extent permitted by the Plan.

 

22.          Headings.  The headings that are used in this Agreement are used
for reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

23.          Gender and Number.  Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.

 

24.          Notice.  Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by FIRSTCITY or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:

 

a.             Notice to FIRSTCITY shall be addressed and delivered as follows:

 

FirstCity Financial Corporation

 

 

Attn:

Facsimile:

 

b.             Notice to the Participant shall be addressed and delivered as set
forth on the signature page.

 

4

--------------------------------------------------------------------------------


 

25.          Tax Requirements.  The Participant is hereby advised to consult
immediately with his own tax advisor regarding the tax consequences of this
Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election.  By execution of this Agreement, the Participant agrees that if
the Participant makes such an election, the Participant shall provide FIRSTCITY
with written notice of such election in accordance with the regulations
promulgated under Section 83(b) of the Code.

 

*******************

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, FIRSTCITY has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

 

 

COMPANY

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

Signature

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------